ICJ_102_SovereigntyPulau_IDN_MYS_2001-10-23_JUD_01_IN_02_EN.txt. 622

SEPARATE OPINION OF JUDGE KOROMA

Doubt about Court’s interpretation of “decision” in Article 62 to include
“reasoning”. Such broader interpretation may prevent Court from performing
judicial function with respect to particular case before it — No compelling
reason to adopt wider interpretation of Article 62.

1. Although I have voted in favour of the Judgment, I cannot, how-
ever, express unqualified adherence to some of the positions taken in the
Judgment.

2. Article 59 of the Statute of the Court notwithstanding, under
Article 62 of the Statute a State may seek to intervene in a matter
before the Court if it considers that it has a legal interest which may be
affected by the decision of the Court in a case before it. The raison d’étre
for a State so seeking to intervene under Article 62 is to ensure that its
interest will not be affected or jeopardized by the decision of the Court
in the dispute before it.

3. However, in construing “decision” in relation to “interest of a legal
nature” in Article 62 of the Statute, the Court stated in paragraph 47 of
the Judgment that “[t]he word ‘decision’ in the English version of this
provision could be read in a narrower or a broader sense”. The Court
adopted the broader reading stating that:

“the French version clearly has a broader meaning. Given that a
broader reading is the one which would be consistent with both lan-
guage versions and bearing in mind that this Article of the Statute of
the Court was originally drafted in French, the Court concludes that
this is the interpretation to be given to this provision. Accordingly,
the interest of a legal nature to be shown by a State seeking to inter-
vene under Article 62 is not limited to the dispositif alone of a judg-
ment.”

Also in paragraph 60 of the Judgment, the Court stated that: “In order
to make concrete its submission that it has an interest of a legal nature
which might be harmed by the reasoning of the Court in the forthcoming
Judgment as to sovereignty . . .” (emphasis added).

4. With respect, I am afraid that what is at stake is more than just the
rendition of the provision in one language or another; the matter is more
one of substance, or at least more complex. From my perspective, even if
the Court’s reading is not wrong, it is however not free from doubts or

SI
623 PULAU LIGITAN AND PULAU SIPADAN (SEP. OP. KOROMA)

difficulties, which may prevent the Court from carrying out its function
of declaring the law in adjudicating a concrete dispute by giving due con-
sideration to the issues before it, or may constrain it from giving inter-
pretation to a legal instrument related to a concrete dispute before it for
fear that such determination will come to haunt it in a prospective or
future dispute yet to be submitted to it. I do not think the Court should
impose such burdens or constraints on itself as to prevent it from making
a proper determination or judgment of the issues involved in a case
before it. As it is the function of the Court to declare the law in a specific
dispute before it, it should not be deterred from so doing for fear that it
might be asked to interpret the same instrument in another dispute that
might be brought before it, when the facts and circumstances of that
other dispute might be different. In the Continental Shelf (Libyan Arab
Jamahiriyal Malta) case, where Italy had sought to intervene, the Court
stated as follows in rejecting the Italian Application:

“the rights claimed by Italy would be safeguarded by Article 59 of
the Statute... the principles and rules of international law found by
the Court to be applicable, .. . and the indications given by the Court
as to their application in practice, cannot be relied on by the Parties
against any other State.

there can be no doubt that the Court will, in its future judgment in
the case, take account, as a fact, of the existence of other States
having claims in the region... The future judgment will not merely
be limited in its effects by Article 59 of the Statute: it will be
expressed, upon its face, to be without prejudice to the rights and
titles of third States.” (Application for Permission to Intervene, Judg-
ment, LC.J. Reports 1984, pp. 26-27, paras. 42-43; emphasis added.)

Accordingly, every case should be judged on its merits, in the light of the
facts and the applicable law. If the judgment (operative clauses) and the
applicable principles and rules relied on in a case are limited by Article 59
to the parties to the dispute and will not affect third States, neither
should the reasoning supportive of that judgment affect them. The justi-
fication (reasoning) of the Court’s decision, which may be considered
obiter dicta, should not be put on the same level as the Court’s finding or
directive (operative clauses).

5. Furthermore, it should be observed that the scope of the Court’s
decision is defined by the claims or submissions of the parties before it,
and the decision of the Court constitutes an embodiment of its findings in
response to the submissions made by parties in a particular case. In the
case of an intervention, the would-be intervening State has to define its
“interests of a legal nature” and the “object” of that legal nature has to
be indicated in order for the Court to be in a position to judge whether
the intervention is admissible. It is then for the Court to decide whether
or not an application for permission to intervene discloses an interest of

52
624 PULAU LIGITAN AND PULAU SIPADAN (SEP. OP. KOROMA)

a legal nature which might be affected by a decision in the case. It there-
fore stands to reason that the procedure envisaged under Article 62 is
intended to enable a State with a legal interest that may be affected by a
decision of the Court to be allowed to intervene in a dispute before the
Court, in order to preserve its interest. Here too, whether an application
to intervene succeeds or not, the decision in that particular case cannot
be considered res judicata for a State which was not a party to the dis-
pute before the Court, and nor should the reasoning underlying the deci-
sion.

6. It is equally important that the fact of permission to intervene being
granted or not should not prevent the Court from making a proper deter-
mination of the submissions in a specific case before it. The Court’s full
interpretation or appreciation of the legal issues or instruments involved
in a matter before it should not be constrained by virtue of the fact that
it will be called upon to decide a similar case in the future involving dif-
ferent parties. While it is a postulate that the decision of the Court must
be supported by its reasoning, of more immediate and major concern to
a third State is how the Court’s “operative decision” in a case before it
may impact on its interests. This is not to say that the Court’s reasoning
should be of no interest or relevance to that State, but to interpret a
“decision” as including “reasoning” might somehow stymie the Court in
the performance of its judicial function in a particular case and place too
onerous a burden on States by requiring them to be extra vigilant for fear
of what the Court’s reasoning might be in a particular case. As noted
earlier, the Court has stated that where a third State has an interest, not
even its judgment has an erga omnes effect (Continental Shelf (Libyan
Arab Jamahiriyal Malta), Application for Permission to Intervene, Judg-
ment, LCJ. Reports 1984, pp. 26-27, paras. 42-43). It should also
be noted that additional protection for third parties is provided by
Article 59 of the Statute of the Court, under which a decision of the
Court “has no binding force except between the parties and in respect
of that particular case”. Article 62, in my considered opinion, should
therefore not be interpreted in such a way that it could lead to con-
ceptual confusion or prevent the Court from properly discharging its
judicial function in a case before it.

(Signed) Abdul G. Koroma.

53
